          Case 1:18-cv-02091-TJK Document 29 Filed 07/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
 FIX THE COURT,                                )
                                               )
                  Plaintiff,                   )
                                               )
 v.                                            )    Case No. 18-2091 (TJK)
                                               )
 U.S. DEPARTMENT OF JUSTICE,                   )
                                               )
                 Defendant.                    )
                                               )

                                  JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this status report in the above-captioned matter, pursuant to the Court’s April 1, 2020

Minute Order.

       1. DOJ has completed the production of responsive, non-exempt higher priority records

           with the final production occurring on November 6, 2019.

       2. The consultation process for the lower priority records is ongoing. DOJ made its first

           interim production of such records on March 26, 2020.

       3. DOJ released further interim productions on May 22, 2020 and June 26, 2020.

       4. The parties propose to file another joint status report by September 3, 2020, to inform

           the Court of the status of DOJ’s processing of responsive records and set out a

           schedule for further proceedings.
          Case 1:18-cv-02091-TJK Document 29 Filed 07/02/20 Page 2 of 2




Dated: July 2, 2020

                                            Respectfully submitted,

                                            /s/ Hart W. Wood
                                            Hart Wood
                                            D.C. Bar No. 1034361
                                            AMERICAN OVERSIGHT
                                            1030 15th Street NW, B255
                                            Washington, DC 20005
                                            (202) 873-1743
                                            hart.wood@americanoversight.org

                                            Counsel for Plaintiff


                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ELIZABETH J. SHAPIRO
                                            Deputy Branch Director

                                            /s/
                                            Kuntal Cholera
                                            Trial Attorney
                                            U.S. Department of Justice, Civil Division,
                                            Federal Programs Branch
                                            1100 L St. NW
                                            Washington, DC 20009
                                            (202) 305-4359 (office)
                                            kuntal.cholera@usdoj.gov

                                            Counsel for Defendant




                                        2
